Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 09/13/2022.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-20 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 1-6 and 9-18 are directed to computer-readable media and falls within the statutory category of articles of manufacture; Claim 19 is directed to a method and falls within the statutory category of processes; and Claims 20 is directed to an apparatus and falls within the statutory category of machines. Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claims 1, 19 and 20: The limitations of “when a load of a first resource existing in a first group is equal to or more than a first threshold value, searching the first group for a first destination resource that is a migration destination of a first task performed using the first resource”, “when the first destination resource is not found in the first group, selecting a second group based on first information that identifies the second group as a group including a resource having a load measured to be less than a second threshold value, and based on a degree of separation of the second group from the first group” and “when a second resource that is the first destination resource is found in the second group, updating the first information based on second information that is transmitted from the second apparatus and identifies a group including a resource having a load measured to be less than the second threshold value”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate, by a simple mental comparison, whether a load is greater than or equal to a threshold. Further, a person can think and observe, judge and evaluate that when the load is greater than or equal to a threshold, whether a first group of resources has a resources where a task could be migrated. Moreover, a person can think and observe, judge and evaluate whether the resource was or was not found and mentally determine another group within which to look for the resource and further still can think and observe, judge and evaluate which group to look within based on how close that group of resources is to the first group. Lastly, a person can think and observe, judge and evaluate to mentally change/update information identifying the resource when it is found.
Therefore, Yes, claims 1, 19 and 20 recites judicial exceptions.
The claims have been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 1, 19 and 20: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “A non-transitory computer-readable recording medium having stored therein a program that causes a first apparatus to execute a process”, and “An information processing apparatus, comprising: a memory; and a processor coupled to the memory and the processor configured to” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, the claims recite the following additional elements – “the first group being included in a system that includes a plurality of groups communicably coupled to each other, each of the plurality of groups including a plurality of resources and an apparatus for managing the plurality of resources, the first apparatus being included in the first group” which is merely a recitation of a field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application. Moreover, the claims recite the following additional elements – “transmitting a first request to search for the first destination resource to a second apparatus included in the second group” which is merely a recitation of insignificant extra-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application (this will be further addressed in Step 2B below as Well-Understood, Routine and Conventional).
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that the claim 1 not only recites a judicial exception but that the claim is directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claims 1, 19 and 20: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components and field of use/technological environment which do not amount to significantly more than the abstract idea. Further, the insignificant extra-solution data gathering activity is merely transmitting/receiving information which is Well-Understood, Routine and Conventional (see at least MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”).
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 1, 19 and 20 do not recite patent eligible subject matter under 35 U.S.C. § 101.
	With regard to claim 2, it recites additional abstract idea recitations of “when the second resource is found, … based on information that is transmitted from the second apparatus and indicates the second resource” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate whether the resource is found based on receiving information indicating the resource. Further, claim 2 recites “outputting an instruction to migrate the first task to the second resource” which a merely a recitation of insignificant extra-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application (which is further Well-Understood, Routine and Conventional, see at least MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”) and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 2 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 2 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 3, it recites additional abstract idea recitations of “based on the information identifying the second resource” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate whether an instruction should be output based on information indicating the resource. Further, claim 3 recites “outputting an instruction to migrate a second task performed using the second resource to the first resource” which a merely a recitation of insignificant extra-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application (which is further Well-Understood, Routine and Conventional, see at least MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”) and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 3 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 3 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 4, it recites additional abstract idea recitations of “when the first request is transferred to a third apparatus included in a third group via the second apparatus and a third resource that is the first destination resource is found in the third group, updating the first information based on third information that is transmitted from the third apparatus and identifies a group including a resource having a load measured to be less than the second threshold value” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate whether the resource is found in a third group and whether the load in that group is lower than the threshold and mentally updating information. Further, claim 4 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 4 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 4 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 5, it recites additional abstract idea recitations of “when the third resource is found … based on information that is transmitted from the third apparatus and indicates the third resource” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate whether the resource is found based on receiving information indicating the resource. Further, claim 5 recites “outputting an instruction to migrate the first task to the third resource” which a merely a recitation of insignificant extra-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application (which is further Well-Understood, Routine and Conventional, see at least MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”) and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 5 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 5 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 6, it recites additional abstract idea recitations of “based on the information identifying the third resource” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate whether an instruction should be output based on information indicating the resource. Further, claim 6 recites “outputting an instruction to migrate a third task performed using the third resource to the first resource” which a merely a recitation of insignificant extra-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application (which is further Well-Understood, Routine and Conventional, see at least MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”) and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 6 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 6 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 9, it recites additional abstract idea recitations of “searching the first group for the second destination resource … when the second destination resource is found in the first group” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate if a second resource is in a first group. Further, claim 9 recites “when receiving a second request to search for a second destination resource”, “the second request being originally transmitted from the other apparatus” and “transmitting the first information to the other apparatus” which a merely a recitation of insignificant extra-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application (which is further Well-Understood, Routine and Conventional, see at least MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Moreover, claim 9 recites “a second destination resource that is a migration destination of another task performed using another resource which exists in another group and whose load is more than the first threshold value” which a merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 9 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 9 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 10, it recites additional abstract idea recitations of “when the second destination resource is not found in the first group” and “based on the first information” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate whether the resource is found based on receiving information and decide when the resource is not found to look in another group. Further, claim 10 recites “transferring the second request to yet another apparatus included in yet another group” which is merely a recitation of insignificant extra-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application (which is further Well-Understood, Routine and Conventional, see at least MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”) and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 10 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 10 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 11, it recites additional abstract idea recitations of “determining whether to transfer the second request based on a number of times that the second request has been transferred from the other apparatus to the first apparatus” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate how many times a request has been sent around to different apparatuses and decide whether to transfer the request yet another time. Further, claim 11 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 11 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 11 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 12, it recites additional abstract idea recitations of “when the first destination resource is not found in the first group, selecting the second group having the degree of separation which is a smaller degree of separation from the first group” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate if a resource is not found in the group, determine another group that is the smallest distance away and decide to look in that group. Further, claim 12 recites “the first group among one or more groups including a resource having a load measured to be less than the second threshold value based on the first information” which a merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 12 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 12 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 13, it recites additional element recitations of “when transmitting the first request to the second apparatus, transmitting the first information to the second apparatus” which is merely a recitation of insignificant extra-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application (which is further Well-Understood, Routine and Conventional, see at least MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”) and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more. Further, claim 13 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 13 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 13 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 14, it recites additional abstract idea recitations of “wherein the second threshold value is a ratio to a size of a resource”, “selecting, among one or more groups including a resource having a load measured to be less than the second threshold value, the second group that includes a resource having a load less than the second threshold value even when the first task is migrated” and “by referring to a degree of separation between each of the one or more groups and the first group”  as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate to choose a group by determining how close a group is to the first group and whether the load of that group is below a threshold, wherein the threshold is mentally calculated by a ratio to a size of a resource. Further, claim 14 recites “the first information includes information that identifies a size of each resource having a load measured to be less than the second threshold value” which a merely a recitation of insignificant extra-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application (which is further Well-Understood, Routine and Conventional, see at least MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”) and specifics of the field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 14 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 14 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 15, it recites additional abstract idea recitations of “updating the first information based on the result of a product set of the first association information and the second association information”  as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate to mentally calculate a product set of a first information and a second information to mentally update the first information. Further, claim 15 recites “wherein the first information includes first association information that associates each resource having a load measured to be less than the second threshold value with a timing at which the load is measured by the first apparatus, the second information includes second association information that associates each resource having a load measured to be less than the second threshold value with a timing at which the load is measured by the second apparatus” which a merely a recitation of insignificant extra-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application (which is further Well-Understood, Routine and Conventional, see at least MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”) and specifics of the field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 15 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 15 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 16, it recites additional abstract idea recitations of “when no timing within a predetermined period of time from a current time is associated in the association information … update the first information”  as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate to whether each measured load has an associated value for the time it was measured and if not, mentally decide to update the information. Further, claim 16 recites “wherein the first information includes association information that associates each resource having a load measured to be less than the second threshold value with a timing at which the load is measured” and “communicating with an apparatus included in each of one or more groups in the system” which a merely a recitation of insignificant extra-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application (which is further Well-Understood, Routine and Conventional, see at least MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”) and specifics of the field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 16 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 16 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 17, it recites additional abstract idea recitations of “when the first information does not exist … generate the first information”  as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate to whether the expected information exists, and if not mentally generate information. Further, claim 17 recites “in communicating with an apparatus included in each of one or more groups in the system” which a merely a recitation of insignificant extra-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application (which is further Well-Understood, Routine and Conventional, see at least MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”) and specifics of the field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 17 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 17 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 18, it recites additional abstract idea recitations of “measuring a network latency between the first apparatus and an apparatus included in each of groups in the system; and setting the degree of separation between the first group and each of the groups based on the measured network latency” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate how long it takes to send/receive response (latency) and mentally determine the distance between the groups based on this latency. Claim 18 does not recite and further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 18 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 18 does not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 1-6, 9-20 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KAMIYA Pub. No. US 2009/0245113 A1 (hereafter Kamiya) in view of Gavali et al. Pat. No. US 11,086,683 B2 (hereafter Gavali) in view of Graupner Pat. No. US 8,087,025 B1 (hereafter Graupner) in view of Peteva et al. Pub. No. US 2017/0199770 A1 (hereafter Peteva).

With regard to claim 1, Kamiya teaches a non-transitory computer-readable recording medium having stored therein a program that causes a first apparatus to execute a process, the process comprising (A storage medium for storing a program for making a computer, included in a load balancer for monitoring load on a plurality of servers connected to a network and for thereby distributing load to the servers, execute processing in at least claim 22):
when a load of a first resource existing is equal to or more than a first threshold value (when the load balancer monitoring load on a plurality of servers coupled with a network detects a server having a load equal to or more than a predetermined threshold value in at least ¶ [0043]), searching for a first destination resource for a first task performed using the first resource, when the first destination resource is not found, selecting based on first information that identifies a resource having a load measured to be less than a second threshold value (if there exists a user terminal which is registered to the server and which has not been connected thereto for a session, the registration of the user terminal is changed from the server with a load equal to or more than a predetermined threshold value to a server with a load less than the predetermined threshold value in at least ¶ [0043]),
transmitting a first request to search for the first destination resource to a second apparatus (The register entry transfer indication section 106 searches the high load server transfer register list High for a data pair including a high-load SIP server and a UA register entry and searches the low load server transfer candidate list Low for a high-load SIP server, a UA register entry, and a low-load SIP server as the register transfer processing object in at least ¶ [0129]); and when a second resource that is the first destination resource is found, updating the first information based on second information that is transmitted from the second apparatus and identifies a resource having a load measured to be less than the second threshold value (Thereafter, the register entry transfer indication section 106 then indicates the distribution destination determining section 101 to execute register transfer processing. in at least ¶ [0129] and if there exists a user terminal which is registered to the server and which has not been connected thereto for a session, the registration of the user terminal is changed from the server with a load equal to or more than a predetermined threshold value to a server with a load less than the predetermined threshold value in at least ¶ [0043]).
Kamiya teaches in a load balancer and a load balancing method, if load on a server becomes higher and the server enters a high-load state, processing is transferred from the server to a second server [in a low-load state]. (see at least abstract and detailed mapping above). That is, when the load of a server, a resource, enters a high-load state, equal or more than a threshold value, processing transfers to a second server, a second resource. Therefore, Kamiya is teaching the core and thrust of the claim and merely does not specify that the first server belongs to a first group and the second server belongs to a second group wherein the groups have corresponding identifying information.
However, in analogous art Gavali teaches a first resource existing in a first group … searching the first group for a first destination resource (A computer defines an upper threshold and a lower threshold of resource utilization by worker nodes in a worker node group within a cluster of worker node groups corresponding to a workload orchestration environment. The computer determines a hot region and a cold region in the worker node group to provide policy-based rescheduling of the worker nodes and redistribution of workload on the worker nodes based on the upper threshold and the lower threshold of resource utilization in at least col. 1 lines 45-53 and In response to the computer determining that the average resource utilization of any worker node in the worker node group is greater than the upper threshold of resource utilization based on the collected resource utilization data, the computer triggers redistribution of the workload on the worker nodes in the worker node group in at least col. 1 lines 59-65) … the first group being included in a system that includes a plurality of groups (in at least 230, Fig. 2) communicably coupled to each other (in at least col. 7 lines 24-42), each of the plurality of groups including a plurality of resources and an apparatus for managing the plurality of resources, the first apparatus being included in the first group (Workload orchestration manager 218 collects metrics 234 for each worker node in worker nodes 232 in at least col. 7 lines 7-8 and Fig. 2);
when the first destination resource is not found in the first group, selecting a second group based on first information that identifies the second group as a group including a resource (The process begins when the computer searches for hot and cold regions in a cluster of worker node groups corresponding to a workload orchestration environment (step 802). Afterward, the computer makes a determination as to whether hot and cold regions were found in the cluster of worker node groups (step 804). If the computer determines that no hot and cold regions were found in the cluster of worker node groups, no output of step 804, then the process proceeds to step 818. If the computer determines that hot and cold regions were found in the cluster of worker node groups, yes output of step 804, then the computer identifies a set of workloads running in hot regions of the cluster of worker node groups (step 806) in at least col. 18 line 59 – col. 19 line 4 and Fig. 8, Examiner notes, if no hot/cold region for resource found, the process iterates and searches worker node groups again, that is, to find another group that may have available resource in the hot/cold region) … referring to a degree of separation from the first group (Returning again to step 610, if the computer determines that the distance value for the selected worker node group is not greater than the overutilization delta threshold level, no output of step 610, then the computer makes a determination as to whether the distance value for the selected worker node group is less than an underutilization delta threshold level (step 620). If the computer determines that the distance value for the selected worker node group is less than the underutilization delta threshold level, yes output of step 620, then the computer sets an underutilization tag of the selected worker node group to true (step 622). Thereafter, the process returns to step 614 where the computer determines whether another worker node group exists in the set. If the computer determines that the distance value for the selected worker node group is not less than the underutilization delta threshold level, no output of step 620, then the returns to step 614 where the computer determines whether another worker node group exists in the set in at least col. 17 line 58 – col. 18 line 8);
a second apparatus included in the second group (Workload orchestration manager 218 collects metrics 234 for each worker node in worker nodes 232 in at least col. 7 lines 7-8 and Fig. 2); and
when a second resource that is the first destination resource is found in the second group, updating the first information based on second information that is transmitted from the second apparatus and identifies a group including a resource (The process begins when the computer searches for hot and cold regions in a cluster of worker node groups corresponding to a workload orchestration environment (step 802). Afterward, the computer makes a determination as to whether hot and cold regions were found in the cluster of worker node groups (step 804). If the computer determines that no hot and cold regions were found in the cluster of worker node groups, no output of step 804, then the process proceeds to step 818. If the computer determines that hot and cold regions were found in the cluster of worker node groups, yes output of step 804, then the computer identifies a set of workloads running in hot regions of the cluster of worker node groups (step 806) in at least col. 18 line 59 – col. 19 line 4 and Fig. 8)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the groups of Gavali with the systems and methods of Kamiya resulting in a system in which the first server of Kamiya belongs to a first group and as in Gavali and the second server as in Kamiya belongs to a second group as in Gavali wherein the groups have corresponding identifying information as in Gavali. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of utilizing groups to optimize redistribution of resources and performance (see at least Gavali col. 6 lines 37-55).
Kamiya and Gavali teach in a load balancer and a load balancing method, if load on a server becomes higher and the server enters a high-load state, processing is transferred from the server to a second server in a low-load state wherein the servers belong to different groups with identifying information. Further, while Kamiya teaches when the first destination resource is not found in the first group, selecting a second group based on first information that identifies the second group as a group including a resource referring to a degree of separation from the first group, Kamiya and Gavali do not specifically teach identifies the second group based on a degree of separation of the second group from the first group.
However, in analogous art Graupner teaches identifies the resource system based on a degree of separation of the resource system from the another resource system (Another example of a criterion includes whether cooperating applications, such as applications communicating with the workload being placed or relying on data computed by the workload being placed, are or can be placed on nearby resource-on-demand systems. Closeness may be measured in terms of a metric such as geographic distance, number of hops in the network, or network latency in at least col. 10 lines 28-45)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine identifies the resource system based on a degree of separation of the resource system from the another resource system of Graupner with the systems and methods of Kamiya and Gavali resulting in a system in which when Gavali determines the second group including the resource, Gavali not only considers the second group’s inclusion of the resource by referring to a degree of separation, such as a distance value compared with over and under-utilization thresholds but also incorporates the methods of utilizing network latency, hops in the network or geographic location to determine distance as in Graupner such that the second group of Gavali is selected based on the degree of separation of the first group from the second group. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency and performance by selecting resources/groups based on closeness through measuring latency, hops in the network or geographic location because if there is a large latency for communications between these systems, the applications may not run as efficiently (see at least Graupner col. 7 lines 14-35 and col. 10 lines 28-45).
Kamiya, Gavali and Graupner teach in a load balancer and a load balancing method, if load on a server becomes higher and the server enters a high-load state, processing is transferred from the server to a second server in a low-load state wherein the servers belong to different groups with identifying information, wherein the second group is selected based at least in part on a degree of separation of the first group from the second group. Kamiya, Gavali and Graupner do not specifically teach the resource found is to be a migration destination for a task utilizing the resource.
However, in analogous art Peteva teaches searching for a first destination resource that is a migration destination of a first task performed using the first resource (the central server 114 initiates a task of performing a live migration of a container. The task maybe in response to the central server 114 determining an auto-balance condition, determining and/or receiving a vertical scaling condition or request, determining and/or receiving a scheduled scaling condition or request, determining and/or receiving a fault condition, or determining and/or receiving a live migration condition or request (step 502). The central server 114 may connect, via SSH or other secured message passing interface (MPI), to a container migration module 406 (shown as “Live Migration Software 406a”) that is operating on the transferring host node (shown as the “source host 106a”). The server 114 may send a command to the container migration module 406 to initiate the migration of the container 112a to a receiving host node 106b (shown as “Destination Host 106b”). In some implementations, the command includes the name or identifier of the transferring container instance 112a and the receiving host node 106 (step 504) in at least ¶ [0114])
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the resource found is to be a migration destination for a task utilizing the resource of Peteva with the systems and methods of Kamiya, Gavali and Graupner resulting in a system in which rather than changing a user registration with a server as in Kamiya, the task utilizing the resource is migrated to the other server as in Peteva. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing for improved efficiency and performance without the need for unnecessary redundant resources by providing for migration (see at least Peteva ¶ [0005] – [0007]).

With regard to claim 2, Kamiya teaches when the second resource is found (Thereafter, the register entry transfer indication section 106 then indicates the distribution destination determining section 101 to execute register transfer processing. in at least ¶ [0129] and if there exists a user terminal which is registered to the server and which has not been connected thereto for a session, the registration of the user terminal is changed from the server with a load equal to or more than a predetermined threshold value to a server with a load less than the predetermined threshold value in at least ¶ [0043]),
Peteva teaches outputting an instruction to migrate the first task to the second resource based on information that is transmitted from the second apparatus and indicates the second resource (The server 114 may send a command to the container migration module 406 to initiate the migration of the container 112a to a receiving host node 106b (shown as “Destination Host 106b”). In some implementations, the command includes the name or identifier of the transferring container instance 112a and the receiving host node 106 (step 504) in at least ¶ [0114]).

With regard to claim 3, Peteva teaches outputting an instruction to migrate a second task performed using the second resource to the first resource based on the information identifying the second resource (The server 114 may send a command to the container migration module 406 to initiate the migration of the container 112a to a receiving host node 106b (shown as “Destination Host 106b”). In some implementations, the command includes the name or identifier of the transferring container instance 112a and the receiving host node 106 (step 504) in at least ¶ [0114]).

With regard to claim 4, Kamiya teaches when the first request is transferred to a third apparatus included in a third group via the second apparatus (The register entry transfer indication section 106 searches the high load server transfer register list High for a data pair including a high-load SIP server and a UA register entry and searches the low load server transfer candidate list Low for a high-load SIP server, a UA register entry, and a low-load SIP server as the register transfer processing object in at least ¶ [0129]) and a third resource that is the first destination resource is found in the third group (Thereafter, the register entry transfer indication section 106 then indicates the distribution destination determining section 101 to execute register transfer processing. in at least ¶ [0129] and if there exists a user terminal which is registered to the server and which has not been connected thereto for a session, the registration of the user terminal is changed from the server with a load equal to or more than a predetermined threshold value to a server with a load less than the predetermined threshold value in at least ¶ [0043]),
Gavali teaches updating the first information based on third information that is transmitted from the third apparatus and identifies a group including a resource (The process begins when the computer searches for hot and cold regions in a cluster of worker node groups corresponding to a workload orchestration environment (step 802). Afterward, the computer makes a determination as to whether hot and cold regions were found in the cluster of worker node groups (step 804). If the computer determines that no hot and cold regions were found in the cluster of worker node groups, no output of step 804, then the process proceeds to step 818. If the computer determines that hot and cold regions were found in the cluster of worker node groups, yes output of step 804, then the computer identifies a set of workloads running in hot regions of the cluster of worker node groups (step 806) in at least col. 18 line 59 – col. 19 line 4 and Fig. 8)
Kamiya teaches a resource having a load measured to be less than the second threshold value (if there exists a user terminal which is registered to the server and which has not been connected thereto for a session, the registration of the user terminal is changed from the server with a load equal to or more than a predetermined threshold value to a server with a load less than the predetermined threshold value in at least ¶ [0043]).

With regard to claim 5, Kamiya teaches when the third resource is found (Thereafter, the register entry transfer indication section 106 then indicates the distribution destination determining section 101 to execute register transfer processing. in at least ¶ [0129] and if there exists a user terminal which is registered to the server and which has not been connected thereto for a session, the registration of the user terminal is changed from the server with a load equal to or more than a predetermined threshold value to a server with a load less than the predetermined threshold value in at least ¶ [0043]),
Peteva teaches outputting an instruction to migrate the first task to the third resource based on information that is transmitted from the third apparatus and indicates the third resource (The server 114 may send a command to the container migration module 406 to initiate the migration of the container 112a to a receiving host node 106b (shown as “Destination Host 106b”). In some implementations, the command includes the name or identifier of the transferring container instance 112a and the receiving host node 106 (step 504) in at least ¶ [0114]).

With regard to claim 6, Peteva teaches outputting an instruction to migrate a third task performed using the third resource to the first resource based on the information identifying the third resource (The server 114 may send a command to the container migration module 406 to initiate the migration of the container 112a to a receiving host node 106b (shown as “Destination Host 106b”). In some implementations, the command includes the name or identifier of the transferring container instance 112a and the receiving host node 106 (step 504) in at least ¶ [0114]).

With regard to claim 7, Kamiya teaches when the first destination resource is found in the first group (Thereafter, the register entry transfer indication section 106 then indicates the distribution destination determining section 101 to execute register transfer processing. in at least ¶ [0129] and if there exists a user terminal which is registered to the server and which has not been connected thereto for a session, the registration of the user terminal is changed from the server with a load equal to or more than a predetermined threshold value to a server with a load less than the predetermined threshold value in at least ¶ [0043]),
Peteva teaches migrating the first task to the first destination resource found in the first group (The server 114 may send a command to the container migration module 406 to initiate the migration of the container 112a to a receiving host node 106b (shown as “Destination Host 106b”). In some implementations, the command includes the name or identifier of the transferring container instance 112a and the receiving host node 106 (step 504) in at least ¶ [0114]).

With regard to claim 8, Peteva teaches migrating the task performed using the first destination resource found in the first group to the first resource (The server 114 may send a command to the container migration module 406 to initiate the migration of the container 112a to a receiving host node 106b (shown as “Destination Host 106b”). In some implementations, the command includes the name or identifier of the transferring container instance 112a and the receiving host node 106 (step 504) in at least ¶ [0114]).

With regard to claim 9, Kamiya teaches when receiving a request to search for a destination resource that is a migration destination (Peteva ¶ [0114]) of a task performed using a resource which exists in a group and whose load is more than the first threshold value (when the load balancer monitoring load on a plurality of servers coupled with a network detects a server having a load equal to or more than a predetermined threshold value in at least ¶ [0043]), searching the first group for the destination resource, the request being originally transmitted from the other apparatus (if there exists a user terminal which is registered to the server and which has not been connected thereto for a session, the registration of the user terminal is changed from the server with a load equal to or more than a predetermined threshold value to a server with a load less than the predetermined threshold value in at least ¶ [0043]); and
when the destination resource is found in the first group, transmitting the first information to the other apparatus (The register entry transfer indication section 106 searches the high load server transfer register list High for a data pair including a high-load SIP server and a UA register entry and searches the low load server transfer candidate list Low for a high-load SIP server, a UA register entry, and a low-load SIP server as the register transfer processing object in at least ¶ [0129]).
Kamiya teaches searching for a destination resource/server but does not explicitly teach repeating the searching for another task, resource, et cetera.
However, in analogous art Gavali teaches a second request … a second destination resource … another task … another group (then the process returns to step 1006 where the computer continues to collect resource utilization data at the defined time intervals. If the computer determines that the average resource utilization of any worker node is greater than the upper threshold of resource utilization based on the collected resource utilization data, yes output of step 1008, then the computer triggers redistribution of the workload on the worker nodes (step 1010) in at least col. 20 lines 27-41)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the repeating the searching for another task, resource, et cetera of Gavali with the systems and methods of Kamiya, Graupner and Peteva resulting in a system in which the searching for a destination resource/server as in Kamiya is repeated as in Gavali. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of improving system performance and efficiency by dynamically and continually updating to optimize the groups and resources (see at least Gavali col. 20 lines 27-41 and col. 12 lines 54-63).

With regard to claim 10, Kamiya teaches when the destination resource is not found in the first group, transferring the request to another apparatus included in another group based on the first information (if there exists a user terminal which is registered to the server and which has not been connected thereto for a session, the registration of the user terminal is changed from the server with a load equal to or more than a predetermined threshold value to a server with a load less than the predetermined threshold value in at least ¶ [0043]).
Kamiya teaches searching for a destination resource/server but does not explicitly teach repeating the searching for another task, resource, et cetera.
However, in analogous art Gavali teaches second destination resource … second request … yet another apparatus … yet another group (then the process returns to step 1006 where the computer continues to collect resource utilization data at the defined time intervals. If the computer determines that the average resource utilization of any worker node is greater than the upper threshold of resource utilization based on the collected resource utilization data, yes output of step 1008, then the computer triggers redistribution of the workload on the worker nodes (step 1010) in at least col. 20 lines 27-41)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the repeating the searching for another task, resource, et cetera of Gavali with the systems and methods of Kamiya, Graupner and Peteva resulting in a system in which the searching for a destination resource/server as in Kamiya is repeated as in Gavali. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of improving system performance and efficiency by dynamically and continually updating to optimize the groups and resources (see at least Gavali col. 20 lines 27-41 and col. 12 lines 54-63).

With regard to claim 12, Kamiya teaches when the first destination resource is not found in the first group (if there exists a user terminal which is registered to the server and which has not been connected thereto for a session, the registration of the user terminal is changed from the server with a load equal to or more than a predetermined threshold value to a server with a load less than the predetermined threshold value in at least ¶ [0043]),
Gavali teaches when the first destination resource is not found in the first group (The process begins when the computer searches for hot and cold regions in a cluster of worker node groups corresponding to a workload orchestration environment (step 802). Afterward, the computer makes a determination as to whether hot and cold regions were found in the cluster of worker node groups (step 804). If the computer determines that no hot and cold regions were found in the cluster of worker node groups, no output of step 804, then the process proceeds to step 818. If the computer determines that hot and cold regions were found in the cluster of worker node groups, yes output of step 804, then the computer identifies a set of workloads running in hot regions of the cluster of worker node groups (step 806) in at least col. 18 line 59 – col. 19 line 4 and Fig. 8, Examiner notes, if no hot/cold region for resource found, the process iterates and searches worker node groups again, that is, to find another group that may have available resource in the hot/cold region) selecting the second group having the degree of separation which is a smaller degree of separation from the first group among one or more groups including a resource having a load measured to be less than the second threshold value based on the first information (Returning again to step 610, if the computer determines that the distance value for the selected worker node group is not greater than the overutilization delta threshold level, no output of step 610, then the computer makes a determination as to whether the distance value for the selected worker node group is less than an underutilization delta threshold level (step 620). If the computer determines that the distance value for the selected worker node group is less than the underutilization delta threshold level, yes output of step 620, then the computer sets an underutilization tag of the selected worker node group to true (step 622). Thereafter, the process returns to step 614 where the computer determines whether another worker node group exists in the set. If the computer determines that the distance value for the selected worker node group is not less than the underutilization delta threshold level, no output of step 620, then the returns to step 614 where the computer determines whether another worker node group exists in the set in at least col. 17 line 58 – col. 18 line 8).

With regard to claim 13, Kamiya teaches when transmitting the first request to the second apparatus (The register entry transfer indication section 106 searches the high load server transfer register list High for a data pair including a high-load SIP server and a UA register entry and searches the low load server transfer candidate list Low for a high-load SIP server, a UA register entry, and a low-load SIP server as the register transfer processing object in at least ¶ [0129]), Peteva teaches transmitting the first information to the second apparatus (The server 114 may send a command to the container migration module 406 to initiate the migration of the container 112a to a receiving host node 106b (shown as “Destination Host 106b”). In some implementations, the command includes the name or identifier of the transferring container instance 112a and the receiving host node 106 (step 504) in at least ¶ [0114]).

With regard to claim 18, Kamiya, Gavali and Peteva teach the non-transitory computer-readable recording medium according to claim 1, the process further comprising:
Kamiya, Gavali and Peteva do not specifically teach using network latency to determine the distance between groups.
However, in analogous art Graupner teaches measuring a network latency between the first apparatus and an apparatus included in each of groups in the system; and setting the degree of separation between the first group and each of the groups based on the measured network latency (Closeness may be measured in terms of a metric such as geographic distance, number of hops in the network, or network latency in at least col. 10 lines 28-45).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the identifies the resource system based on a degree of separation of the resource system from the another resource system using network latency to determine the distance between resource systems of Graupner with the systems and methods of Kamiya, Gavali and Peteva resulting in a system in which when Gavali determines the second group including the resource, Gavali not only considers the second group’s inclusion of the resource by referring to a degree of separation, such as a distance value compared with over and under-utilization thresholds but also incorporates the methods of utilizing network latency to determine distance as in Graupner such that the second group of Gavali is selected based on the degree of separation of the first group from the second group. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency and performance by selecting resources/groups based on closeness through measuring latency as if there is a large latency for communications between these systems, the applications may not run as efficiently (see at least Graupner col. 7 lines 14-35 and col. 10 lines 28-45).

With regard to claim 19, Kamiya teaches an information processing method, comprising (in a load balancer for monitoring load on a plurality of servers connected to a network and for thereby distributing load to the servers, execute processing in at least claim 22):
when a load of a first resource existing is equal to or more than a first threshold value (when the load balancer monitoring load on a plurality of servers coupled with a network detects a server having a load equal to or more than a predetermined threshold value in at least ¶ [0043]), searching for a first destination resource for a first task performed using the first resource, when the first destination resource is not found, selecting based on first information that identifies a resource having a load measured to be less than a second threshold value (if there exists a user terminal which is registered to the server and which has not been connected thereto for a session, the registration of the user terminal is changed from the server with a load equal to or more than a predetermined threshold value to a server with a load less than the predetermined threshold value in at least ¶ [0043]),
transmitting a first request to search for the first destination resource to a second apparatus (The register entry transfer indication section 106 searches the high load server transfer register list High for a data pair including a high-load SIP server and a UA register entry and searches the low load server transfer candidate list Low for a high-load SIP server, a UA register entry, and a low-load SIP server as the register transfer processing object in at least ¶ [0129]); and when a second resource that is the first destination resource is found, updating the first information based on second information that is transmitted from the second apparatus and identifies a resource having a load measured to be less than the second threshold value (Thereafter, the register entry transfer indication section 106 then indicates the distribution destination determining section 101 to execute register transfer processing. in at least ¶ [0129] and if there exists a user terminal which is registered to the server and which has not been connected thereto for a session, the registration of the user terminal is changed from the server with a load equal to or more than a predetermined threshold value to a server with a load less than the predetermined threshold value in at least ¶ [0043]).
Kamiya teaches in a load balancer and a load balancing method, if load on a server becomes higher and the server enters a high-load state, processing is transferred from the server to a second server [in a low-load state]. (see at least abstract and detailed mapping above). That is, when the load of a server, a resource, enters a high-load state, equal or more than a threshold value, processing transfers to a second server, a second resource. Therefore, Kamiya is teaching the core and thrust of the claim and merely does not specify that the first server belongs to a first group and the second server belongs to a second group wherein the groups have corresponding identifying information.
However, in analogous art Gavali teaches a first resource existing in a first group … searching the first group for a first destination resource (A computer defines an upper threshold and a lower threshold of resource utilization by worker nodes in a worker node group within a cluster of worker node groups corresponding to a workload orchestration environment. The computer determines a hot region and a cold region in the worker node group to provide policy-based rescheduling of the worker nodes and redistribution of workload on the worker nodes based on the upper threshold and the lower threshold of resource utilization in at least col. 1 lines 45-53 and In response to the computer determining that the average resource utilization of any worker node in the worker node group is greater than the upper threshold of resource utilization based on the collected resource utilization data, the computer triggers redistribution of the workload on the worker nodes in the worker node group in at least col. 1 lines 59-65) … the first group being included in a system that includes a plurality of groups (in at least 230, Fig. 2) communicably coupled to each other (in at least col. 7 lines 24-42), each of the plurality of groups including a plurality of resources and an apparatus for managing the plurality of resources, the first apparatus being included in the first group (Workload orchestration manager 218 collects metrics 234 for each worker node in worker nodes 232 in at least col. 7 lines 7-8 and Fig. 2);
when the first destination resource is not found in the first group, selecting a second group based on first information that identifies the second group as a group including a resource (The process begins when the computer searches for hot and cold regions in a cluster of worker node groups corresponding to a workload orchestration environment (step 802). Afterward, the computer makes a determination as to whether hot and cold regions were found in the cluster of worker node groups (step 804). If the computer determines that no hot and cold regions were found in the cluster of worker node groups, no output of step 804, then the process proceeds to step 818. If the computer determines that hot and cold regions were found in the cluster of worker node groups, yes output of step 804, then the computer identifies a set of workloads running in hot regions of the cluster of worker node groups (step 806) in at least col. 18 line 59 – col. 19 line 4 and Fig. 8, Examiner notes, if no hot/cold region for resource found, the process iterates and searches worker node groups again, that is, to find another group that may have available resource in the hot/cold region) … referring to a degree of separation from the first group (Returning again to step 610, if the computer determines that the distance value for the selected worker node group is not greater than the overutilization delta threshold level, no output of step 610, then the computer makes a determination as to whether the distance value for the selected worker node group is less than an underutilization delta threshold level (step 620). If the computer determines that the distance value for the selected worker node group is less than the underutilization delta threshold level, yes output of step 620, then the computer sets an underutilization tag of the selected worker node group to true (step 622). Thereafter, the process returns to step 614 where the computer determines whether another worker node group exists in the set. If the computer determines that the distance value for the selected worker node group is not less than the underutilization delta threshold level, no output of step 620, then the returns to step 614 where the computer determines whether another worker node group exists in the set in at least col. 17 line 58 – col. 18 line 8);
a second apparatus included in the second group (Workload orchestration manager 218 collects metrics 234 for each worker node in worker nodes 232 in at least col. 7 lines 7-8 and Fig. 2); and
when a second resource that is the first destination resource is found in the second group, updating the first information based on second information that is transmitted from the second apparatus and identifies a group including a resource (The process begins when the computer searches for hot and cold regions in a cluster of worker node groups corresponding to a workload orchestration environment (step 802). Afterward, the computer makes a determination as to whether hot and cold regions were found in the cluster of worker node groups (step 804). If the computer determines that no hot and cold regions were found in the cluster of worker node groups, no output of step 804, then the process proceeds to step 818. If the computer determines that hot and cold regions were found in the cluster of worker node groups, yes output of step 804, then the computer identifies a set of workloads running in hot regions of the cluster of worker node groups (step 806) in at least col. 18 line 59 – col. 19 line 4 and Fig. 8)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the groups of Gavali with the systems and methods of Kamiya resulting in a system in which the first server of Kamiya belongs to a first group and as in Gavali and the second server as in Kamiya belongs to a second group as in Gavali wherein the groups have corresponding identifying information as in Gavali. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of utilizing groups to optimize redistribution of resources and performance (see at least Gavali col. 6 lines 37-55).
Kamiya and Gavali teach in a load balancer and a load balancing method, if load on a server becomes higher and the server enters a high-load state, processing is transferred from the server to a second server in a low-load state wherein the servers belong to different groups with identifying information. Further, while Kamiya teaches when the first destination resource is not found in the first group, selecting a second group based on first information that identifies the second group as a group including a resource referring to a degree of separation from the first group, Kamiya and Gavali do not specifically teach identifies the second group based on a degree of separation of the second group from the first group.
However, in analogous art Graupner teaches identifies the resource system based on a degree of separation of the resource system from the another resource system (Another example of a criterion includes whether cooperating applications, such as applications communicating with the workload being placed or relying on data computed by the workload being placed, are or can be placed on nearby resource-on-demand systems. Closeness may be measured in terms of a metric such as geographic distance, number of hops in the network, or network latency in at least col. 10 lines 28-45)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine identifies the resource system based on a degree of separation of the resource system from the another resource system of Graupner with the systems and methods of Kamiya and Gavali resulting in a system in which when Gavali determines the second group including the resource, Gavali not only considers the second group’s inclusion of the resource by referring to a degree of separation, such as a distance value compared with over and under-utilization thresholds but also incorporates the methods of utilizing network latency, hops in the network or geographic location to determine distance as in Graupner such that the second group of Gavali is selected based on the degree of separation of the first group from the second group. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency and performance by selecting resources/groups based on closeness through measuring latency, hops in the network or geographic location because if there is a large latency for communications between these systems, the applications may not run as efficiently (see at least Graupner col. 7 lines 14-35 and col. 10 lines 28-45).
Kamiya, Gavali and Graupner teach in a load balancer and a load balancing method, if load on a server becomes higher and the server enters a high-load state, processing is transferred from the server to a second server in a low-load state wherein the servers belong to different groups with identifying information, wherein the second group is selected based at least in part on a degree of separation of the first group from the second group. Kamiya, Gavali and Graupner do not specifically teach the resource found is to be a migration destination for a task utilizing the resource.
However, in analogous art Peteva teaches searching for a first destination resource that is a migration destination of a first task performed using the first resource (the central server 114 initiates a task of performing a live migration of a container. The task maybe in response to the central server 114 determining an auto-balance condition, determining and/or receiving a vertical scaling condition or request, determining and/or receiving a scheduled scaling condition or request, determining and/or receiving a fault condition, or determining and/or receiving a live migration condition or request (step 502). The central server 114 may connect, via SSH or other secured message passing interface (MPI), to a container migration module 406 (shown as “Live Migration Software 406a”) that is operating on the transferring host node (shown as the “source host 106a”). The server 114 may send a command to the container migration module 406 to initiate the migration of the container 112a to a receiving host node 106b (shown as “Destination Host 106b”). In some implementations, the command includes the name or identifier of the transferring container instance 112a and the receiving host node 106 (step 504) in at least ¶ [0114])
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the resource found is to be a migration destination for a task utilizing the resource of Peteva with the systems and methods of Kamiya, Gavali and Graupner resulting in a system in which rather than changing a user registration with a server as in Kamiya, the task utilizing the resource is migrated to the other server as in Peteva. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing for improved efficiency and performance without the need for unnecessary redundant resources by providing for migration (see at least Peteva ¶ [0005] – [0007]).

With regard to claim 20, Kamiya teaches an information processing apparatus, comprising (in a load balancer for monitoring load on a plurality of servers connected to a network and for thereby distributing load to the servers, execute processing in at least claim 22):
a memory; and a processor coupled to the memory and the processor configured to (A storage medium for storing a program for making a computer, included in a load balancer for monitoring load on a plurality of servers connected to a network and for thereby distributing load to the servers, execute processing in at least claim 22):
when a load of a first resource existing is equal to or more than a first threshold value (when the load balancer monitoring load on a plurality of servers coupled with a network detects a server having a load equal to or more than a predetermined threshold value in at least ¶ [0043]), searching for a first destination resource for a first task performed using the first resource, when the first destination resource is not found, selecting based on first information that identifies a resource having a load measured to be less than a second threshold value (if there exists a user terminal which is registered to the server and which has not been connected thereto for a session, the registration of the user terminal is changed from the server with a load equal to or more than a predetermined threshold value to a server with a load less than the predetermined threshold value in at least ¶ [0043]),
transmitting a first request to search for the first destination resource to a second apparatus (The register entry transfer indication section 106 searches the high load server transfer register list High for a data pair including a high-load SIP server and a UA register entry and searches the low load server transfer candidate list Low for a high-load SIP server, a UA register entry, and a low-load SIP server as the register transfer processing object in at least ¶ [0129]); and when a second resource that is the first destination resource is found, updating the first information based on second information that is transmitted from the second apparatus and identifies a resource having a load measured to be less than the second threshold value (Thereafter, the register entry transfer indication section 106 then indicates the distribution destination determining section 101 to execute register transfer processing. in at least ¶ [0129] and if there exists a user terminal which is registered to the server and which has not been connected thereto for a session, the registration of the user terminal is changed from the server with a load equal to or more than a predetermined threshold value to a server with a load less than the predetermined threshold value in at least ¶ [0043]).
Kamiya teaches in a load balancer and a load balancing method, if load on a server becomes higher and the server enters a high-load state, processing is transferred from the server to a second server [in a low-load state]. (see at least abstract and detailed mapping above). That is, when the load of a server, a resource, enters a high-load state, equal or more than a threshold value, processing transfers to a second server, a second resource. Therefore, Kamiya is teaching the core and thrust of the claim and merely does not specify that the first server belongs to a first group and the second server belongs to a second group wherein the groups have corresponding identifying information.
However, in analogous art Gavali teaches a first resource existing in a first group … searching the first group for a first destination resource (A computer defines an upper threshold and a lower threshold of resource utilization by worker nodes in a worker node group within a cluster of worker node groups corresponding to a workload orchestration environment. The computer determines a hot region and a cold region in the worker node group to provide policy-based rescheduling of the worker nodes and redistribution of workload on the worker nodes based on the upper threshold and the lower threshold of resource utilization in at least col. 1 lines 45-53 and In response to the computer determining that the average resource utilization of any worker node in the worker node group is greater than the upper threshold of resource utilization based on the collected resource utilization data, the computer triggers redistribution of the workload on the worker nodes in the worker node group in at least col. 1 lines 59-65) … the first group being included in a system that includes a plurality of groups (in at least 230, Fig. 2) communicably coupled to each other (in at least col. 7 lines 24-42), each of the plurality of groups including a plurality of resources and an apparatus for managing the plurality of resources, the first apparatus being included in the first group (Workload orchestration manager 218 collects metrics 234 for each worker node in worker nodes 232 in at least col. 7 lines 7-8 and Fig. 2);
when the first destination resource is not found in the first group, selecting a second group based on first information that identifies the second group as a group including a resource (The process begins when the computer searches for hot and cold regions in a cluster of worker node groups corresponding to a workload orchestration environment (step 802). Afterward, the computer makes a determination as to whether hot and cold regions were found in the cluster of worker node groups (step 804). If the computer determines that no hot and cold regions were found in the cluster of worker node groups, no output of step 804, then the process proceeds to step 818. If the computer determines that hot and cold regions were found in the cluster of worker node groups, yes output of step 804, then the computer identifies a set of workloads running in hot regions of the cluster of worker node groups (step 806) in at least col. 18 line 59 – col. 19 line 4 and Fig. 8, Examiner notes, if no hot/cold region for resource found, the process iterates and searches worker node groups again, that is, to find another group that may have available resource in the hot/cold region) … referring to a degree of separation from the first group (Returning again to step 610, if the computer determines that the distance value for the selected worker node group is not greater than the overutilization delta threshold level, no output of step 610, then the computer makes a determination as to whether the distance value for the selected worker node group is less than an underutilization delta threshold level (step 620). If the computer determines that the distance value for the selected worker node group is less than the underutilization delta threshold level, yes output of step 620, then the computer sets an underutilization tag of the selected worker node group to true (step 622). Thereafter, the process returns to step 614 where the computer determines whether another worker node group exists in the set. If the computer determines that the distance value for the selected worker node group is not less than the underutilization delta threshold level, no output of step 620, then the returns to step 614 where the computer determines whether another worker node group exists in the set in at least col. 17 line 58 – col. 18 line 8);
a second apparatus included in the second group (Workload orchestration manager 218 collects metrics 234 for each worker node in worker nodes 232 in at least col. 7 lines 7-8 and Fig. 2); and
when a second resource that is the first destination resource is found in the second group, updating the first information based on second information that is transmitted from the second apparatus and identifies a group including a resource (The process begins when the computer searches for hot and cold regions in a cluster of worker node groups corresponding to a workload orchestration environment (step 802). Afterward, the computer makes a determination as to whether hot and cold regions were found in the cluster of worker node groups (step 804). If the computer determines that no hot and cold regions were found in the cluster of worker node groups, no output of step 804, then the process proceeds to step 818. If the computer determines that hot and cold regions were found in the cluster of worker node groups, yes output of step 804, then the computer identifies a set of workloads running in hot regions of the cluster of worker node groups (step 806) in at least col. 18 line 59 – col. 19 line 4 and Fig. 8)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the groups of Gavali with the systems and methods of Kamiya resulting in a system in which the first server of Kamiya belongs to a first group and as in Gavali and the second server as in Kamiya belongs to a second group as in Gavali wherein the groups have corresponding identifying information as in Gavali. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of utilizing groups to optimize redistribution of resources and performance (see at least Gavali col. 6 lines 37-55).
Kamiya and Gavali teach in a load balancer and a load balancing method, if load on a server becomes higher and the server enters a high-load state, processing is transferred from the server to a second server in a low-load state wherein the servers belong to different groups with identifying information. Further, while Kamiya teaches when the first destination resource is not found in the first group, selecting a second group based on first information that identifies the second group as a group including a resource referring to a degree of separation from the first group, Kamiya and Gavali do not specifically teach identifies the second group based on a degree of separation of the second group from the first group.
However, in analogous art Graupner teaches identifies the resource system based on a degree of separation of the resource system from the another resource system (Another example of a criterion includes whether cooperating applications, such as applications communicating with the workload being placed or relying on data computed by the workload being placed, are or can be placed on nearby resource-on-demand systems. Closeness may be measured in terms of a metric such as geographic distance, number of hops in the network, or network latency in at least col. 10 lines 28-45)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine identifies the resource system based on a degree of separation of the resource system from the another resource system of Graupner with the systems and methods of Kamiya and Gavali resulting in a system in which when Gavali determines the second group including the resource, Gavali not only considers the second group’s inclusion of the resource by referring to a degree of separation, such as a distance value compared with over and under-utilization thresholds but also incorporates the methods of utilizing network latency, hops in the network or geographic location to determine distance as in Graupner such that the second group of Gavali is selected based on the degree of separation of the first group from the second group. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency and performance by selecting resources/groups based on closeness through measuring latency, hops in the network or geographic location because if there is a large latency for communications between these systems, the applications may not run as efficiently (see at least Graupner col. 7 lines 14-35 and col. 10 lines 28-45).
Kamiya, Gavali and Graupner teach in a load balancer and a load balancing method, if load on a server becomes higher and the server enters a high-load state, processing is transferred from the server to a second server in a low-load state wherein the servers belong to different groups with identifying information, wherein the second group is selected based at least in part on a degree of separation of the first group from the second group. Kamiya, Gavali and Graupner do not specifically teach the resource found is to be a migration destination for a task utilizing the resource.
However, in analogous art Peteva teaches searching for a first destination resource that is a migration destination of a first task performed using the first resource (the central server 114 initiates a task of performing a live migration of a container. The task maybe in response to the central server 114 determining an auto-balance condition, determining and/or receiving a vertical scaling condition or request, determining and/or receiving a scheduled scaling condition or request, determining and/or receiving a fault condition, or determining and/or receiving a live migration condition or request (step 502). The central server 114 may connect, via SSH or other secured message passing interface (MPI), to a container migration module 406 (shown as “Live Migration Software 406a”) that is operating on the transferring host node (shown as the “source host 106a”). The server 114 may send a command to the container migration module 406 to initiate the migration of the container 112a to a receiving host node 106b (shown as “Destination Host 106b”). In some implementations, the command includes the name or identifier of the transferring container instance 112a and the receiving host node 106 (step 504) in at least ¶ [0114])
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the resource found is to be a migration destination for a task utilizing the resource of Peteva with the systems and methods of Kamiya, Gavali and Graupner resulting in a system in which rather than changing a user registration with a server as in Kamiya, the task utilizing the resource is migrated to the other server as in Peteva. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing for improved efficiency and performance without the need for unnecessary redundant resources by providing for migration (see at least Peteva ¶ [0005] – [0007]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KAMIYA Pub. No. US 2009/0245113 A1 (hereafter Kamiya) in view of Gavali et al. Pat. No. US 11,086,683 B2 (hereafter Gavali) in view of Graupner Pat. No. US 8,087,025 B1 (hereafter Graupner) in view of Peteva et al. Pub. No. US 2017/0199770 A1 (hereafter Peteva) as applied to claims 1-10, 12-13 and 18-20 above and in further view of Jordan et al. Pat. No. US 6,438,652 B1 (hereafter Jordan).

With regard to claim 11, Kamiya, Gavali, Graupner and Peteva teach the non-transitory computer-readable recording medium according to claim 10, the process further comprising:
Kamiya, Gavali, Graupner and Peteva do not specifically teach determining whether to send the request based on the number of times it has been sent.
However, in analogous art Jordan teaches determining whether to transfer the second request based on a number of times that the second request has been transferred from the other apparatus to the first apparatus (shifting one or more of said forwarded requests for the object between cooperating cache servers based on dynamically maintained server load conditions and forwarding frequency, said forwarding frequency comprising the number of times requests for the object have been forwarded in at least claim 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining whether to send the request based on the number of times it has been sent of Jordan with the systems and methods of Kamiya, Gavali, Graupner and Peteva resulting in a system in which the requesting a resource from another server as in Kamiya first determines how many times the request has been forwarded as in Jordan. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency and performance by considering the current and past load conditions and how frequent the request has been forwarded without having response (see at least Jordan claim 1 and col. 6 lines 6-49).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over KAMIYA Pub. No. US 2009/0245113 A1 (hereafter Kamiya) in view of Gavali et al. Pat. No. US 11,086,683 B2 (hereafter Gavali) in view of Graupner Pat. No. US 8,087,025 B1 (hereafter Graupner) in view of Peteva et al. Pub. No. US 2017/0199770 A1 (hereafter Peteva) as applied to claims 1-10, 12-13 and 18-20 above and in further view of Shashi Pat. No. US 9,465,658 B1 (hereafter Shashi).

With regard to claim 17, Kamiya, Gavali, Graupner and Peteva teach the non-transitory computer-readable recording medium according to claim 1, the process further comprising:
Kamiya, Gavali, Graupner and Peteva do not specifically teach generating information when it is determined that it does not exist.
However, in analogous art Shashi teaches when the first information does not exist, in communicating with an apparatus included in each of one or more groups in the system to generate the first information (storing the task description in the identified entry in the data store; when an entry for the task category does not exist in the data store, creating a new entry in the data store for the task category based on the one or more task attributes in at least claim 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the generating information when it is determined that it does not exist of Shashi with the systems and Methods of Kamiya, Gavali, Graupner and Peteva resulting in a system in which when Kamiya looks for a server with a lower load, the methods of Shashi are used to generate the information regarding load of the server if no information is found. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving search matching by generating descriptive information for the search when no information exists (see at least Shashi claim 1 and col. 1 lines 16-38).

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming any outstanding rejection under 35 U.S.C. § 101 and 112.

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. Applicant argues in substance:

From the above, it is clear that the Kamiya and the Gavali references do not teach or suggest the features of the claimed invention including the claimed feature that when the first destination resource is not found in the first group, selecting a second group based on first information that identifies the second group as a group including a resource having a load measured to be less than a second threshold value, and based on a degree of separation of the second group from the first group, as set forth in claim 1 as amended. Further, there is no indication in the Office Action that the cited Peteva reference teaches or suggest these features.
With regard to point (a), Examiner respectfully disagrees with Applicant. Applicant' s arguments have been considered but are moot because the rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Particularly, Applicant argues that Kamiya and Gavali do not teach the selection of a second group of apparatuses based on a degree of separation from the first group of apparatuses. Examiner has relied on Graupner to teach the argued limitation. Specifically, Kamiya and Gavali teach in a load balancer and a load balancing method, if load on a server becomes higher and the server enters a high-load state, processing is transferred from the server to a second server in a low-load state wherein the servers belong to different groups with identifying information. Further, while Kamiya teaches when the first destination resource is not found in the first group, selecting a second group based on first information that identifies the second group as a group including a resource referring to a degree of separation from the first group, Kamiya and Gavali do not specifically teach identifies the second group based on a degree of separation of the second group from the first group.
However, in analogous art Graupner teaches identifies the resource system based on a degree of separation of the resource system from the another resource system (Another example of a criterion includes whether cooperating applications, such as applications communicating with the workload being placed or relying on data computed by the workload being placed, are or can be placed on nearby resource-on-demand systems. Closeness may be measured in terms of a metric such as geographic distance, number of hops in the network, or network latency in at least col. 10 lines 28-45)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine identifies the resource system based on a degree of separation of the resource system from the another resource system of Graupner with the systems and methods of Kamiya and Gavali resulting in a system in which when Gavali determines the second group including the resource, Gavali not only considers the second group’s inclusion of the resource by referring to a degree of separation, such as a distance value compared with over and under-utilization thresholds but also incorporates the methods of utilizing network latency, hops in the network or geographic location to determine distance as in Graupner such that the second group of Gavali is selected based on the degree of separation of the first group from the second group. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency and performance by selecting resources/groups based on closeness through measuring latency, hops in the network or geographic location because if there is a large latency for communications between these systems, the applications may not run as efficiently (see at least Graupner col. 7 lines 14-35 and col. 10 lines 28-45).
Argument has not been found to be persuasive.
Applicant traverses the rejection on several grounds. The Office Action takes the position that under Step 2A, Prong One, the claims are directed to limitations which could be performed mentally by a person. It is submitted that this position is clearly not supported by the claim language. In particular, the claim language clearly recites managing tasks between resources controlled by first and second apparatuses.
With regard to point (b), Examiner respectfully disagrees with Applicant. The 2019 Patent Eligibility Guidance (PEG) sets forth the framework within which claims are to be analyzed. Step 2A Prong 1 “asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception … If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two … ”, MPEP § 2106.04((II)(A)(1). Further, MPEP § 2106.04(III)(C) “Claims can recite a mental process even if they are claimed as being performed on a computer … examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept”. Thus, the inquiry at Step 2A Prong 1 evaluates whether the claims recites an abstract idea, here a mental process, but for the recitation of generic computing components.
The instant claims do in fact recite limitations that, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate, by a simple mental comparison, whether a load is greater than or equal to a threshold. Further, a person can think and observe, judge and evaluate that when the load is greater than or equal to a threshold, whether a first group of resources has a resources where a task could be migrated. Moreover, a person can think and observe, judge and evaluate whether the resource was or was not found and mentally determine another group within which to look for the resource and further still can think and observe, judge and evaluate which group to look within based on how close that group of resources is to the first group. Lastly, a person can think and observe, judge and evaluate to mentally change/update information identifying the resource when it is found.
That is, absent the generic computing components, the identified limitations could be performed in the mind and thus have been correctly analyzed under Step 2A Prong 1 that the claims recite an abstract mental process and the additional elements are analyzed at Step 2A Prong 2 and further at Step 2B.
Argument has not been found to be persuasive.
The Office Action also takes the position that under Step 2A Prong Two, the judicial exception is not integrated into a practical application. However, the claims clearly recite features that cannot practically be performed in the human mind and therefor do not constitute a mental process as indicated in MPEP 2106.04(a)(2)(iii)A.
With regard to point (c), Examiner respectfully disagrees with Applicant. At Step 2A Prong 2, additional elements, not abstract idea recitations, are analyzed. Applicant’s argument that “the claims clearly recite features that cannot practically be performed in the human mind and therefor do not constitute a mental process” is a Step 2A Prong 1 consideration. As such, Examiner directs Applicant’s attention to the response above. Argument has not been found to be persuasive.
In addition, it is submitted that the subject claims are directed to improvements to the functioning of a computer under Step 2B as set forth in MPEP 2106.05, which would amount to “significantly more” under eligibility Step 2B. In particular, the claims recite features relating to identifying a second group based on a degree of separation, thereby reducing the traffic amount as discussed in paragraph [0034] of the published application.
With regard to point (d), Examiner respectfully disagrees with Applicant. First, Applicant has not pointed out how the claimed abstract recitations “reduc[e] the traffic amount”. In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., “reducing traffic amount”) are not recited in the rejected claim(s) nor is necessarily resultant from positively claimed limitations. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, Step 2B, similar to Step 2A Prong 2, evaluates additional elements. Each additional element, alone or considered in combination, fail to provide an integration into practical application at Step 2A Prong 2 and fail to amount to significantly more than the abstract idea as each additional element merely amount to insignificant pre-solution data gathering activity, generic computing components/function and field of use/technological environment (MPEP § 2106.05(g),(b) and (h)) and further the insignificant pre-solution data gathering is Well-Understood, Routine and Conventional (MPEP § 2106.05(d)(II)(i)). See further in detailed analysis in rejection above. Argument has not been found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195